An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
At the beginning of the specification (as amended on August 31, 2021), paragraph [0001] has been replaced with the following:
[0001]  This application is a continuation of application 15/898,102, filed on February 15, 2018 and granted as US Patent No.: 10,524,950 on 2020-01-07, which claims the benefit under 35 U.S.C. § 119(e) of US Provisional Patent Application No. 62/459,564, filed on 2017-02-15, which are incorporated herein by reference in its entirety for all purposes.

The claims have been amended as follows:
In claim 7, line 1,	“1” has been replaced by --6--.
In claim 8, line 15,	“said” has been replaced by --the--.

The claim revisions were made in order to correct minor informalities with regard to antecedent basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774